Citation Nr: 0005033	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for depressive 
neurosis with psychophysiologic muscle tension, headache 
reaction and blackouts and dizziness, currently rated as 70 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1970 to 
June 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision from the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's file has since been 
transferred to the VARO in Jackson, Mississippi.  

In June 1999 the Board denied an initial compensable 
evaluation for a low back injury and remanded the increased 
rating claim for the psychophysiologic disability for 
additional development.  The increased rating issue for the 
psychophysiologic disability has since been returned to the 
Board for further appellate review.  

The Board also referred the issue of service connection for a 
right wrist disability secondary to falling injuries as 
secondary to the service connected depressive neurosis with 
psychophysiologic muscle tension, headache reaction and 
blackouts and dizziness.  It does not appear that the RO has 
addressed this issue yet.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is again referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).  

Following the June 1999 Board remand, the veteran submitted a 
letter in which he reported being unable to work since the 
first of the year due to his service connected psychological 
disability with headaches, blackouts, dizziness; his service-
connected back disability; and his right wrist disability, 
which he alleges should be service-connected.  The Board 
finds that the veteran has therefore raised the issue of 
entitlement to total disability evaluation for compensation 
purposes based on individual unemployability (TDIU).  




Referral of the July 1999 TDIU claim is not warranted in this 
instance in light of the favorable determination below 
granting a 100 percent rating for the veteran's 
psychophysiologic disability.  The VA General Counsel has 
held that if VA has found a veteran to be totally disabled as 
a result of a particular service-connected disability or 
combination of disabilities pursuant to the rating schedule, 
there is no need, and no authority, to otherwise rate that 
veteran totally disabled on any other basis.  See VAOPGCPREC 
6-99.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence shows that the veteran is unable 
to retain employment due to his depressive neurosis with 
psychophysiologic muscle tension, headache reaction and 
blackouts and dizziness.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for depressive 
neurosis with psychophysiologic muscle tension, headache 
reaction and blackouts and dizziness have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§  
3.102, 4.3, 4.132, Diagnostic Code 9405 (effective prior to 
November 7, 1996); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic 
Code 9434; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the RO granted 
service connection for headaches (due to a head trauma), 
assigning a 10 percent rating in November 1972.  

On VA examination in May 1980, the veteran indicated that he 
had not worked since 1975.  

In a November 1980 rating decision, the RO noted that the 
November 1972 rating had been coded for brain disease due to 
trauma and non-psychotic brain syndrome due to trauma.  The 
RO went on to change this rating to a "Chronic Depressive 
Neurosis and Psychophysio-logical Musculoskeletal 
Disturbance: Headaches," assigning a 50 percent rating for 
this disability.  

On VA examination in August 1983 the veteran reported a 
history of being turned down frequently for employment.  

In November 1983, Dr. L.S.K. concluded that the veteran had a 
postconcussional syndrome and headache, an hysterical 
neurosis of the conversion type, and a chronic brain 
syndrome.  Dr. L.S.K. further concluded that the veteran was 
totally disabled from engaging in any type of meaningful 
work.  Dr. L.S.K. re-asserted this conclusion after an 
examination in April 1984.  

In June 1986 Dr. N.C. of the Seattle VA Medical Center (VAMC) 
wrote that she had been treating the veteran since January of 
1986.  A history of chronic, daily migraine headaches, and 
depression was noted.  She noted that his depression was 
currently a major problem with multiple vegetative symptoms, 
including anhedonia, difficulty concentrating, memory 
problems, difficulty controlling his anger, and difficulty 
holding a job.  




The veteran was also noted as being a reformed alcoholic.  
Dr. N.C. concluded that his depression was currently 
interfering with his motivation to seek and hold down a job.  
She concluded that she did not see any improvement in either 
of his disabilities over the months since she had started 
seeing him.  

A November 1986 VA report of hospitalization documented the 
veteran's admission for, in pertinent part, major depression 
for psychotic features from October to November 1986.  On 
discharge, Dr. J.W.V. concluded that the veteran was not 
currently employable in the competitive job market.  
Continued work in vocational rehabilitation was recommended.  

The record shows that the veteran participated in vocational 
rehabilitation until December 1986.  

In April 1987 the veteran was admitted to the VAMC in Tacoma 
and was treated for an adjustment disorder, major depression 
(with psychotic features), dysthymic disorder, and chronic 
intractable headaches.  He was discharged in improved 
condition; however, Dr. R.M.F. concluded that he did not 
think the veteran could effectively be employed at this time 
in the competitive job market.  

A December 1987 letter from the United States Postal Service 
(received by the RO in August 1995) notified the veteran that 
he was medically unsuitable for the position of casual motor 
vehicle operator due to a left shoulder condition and the 
results of his psychiatric evaluation.  

On VA mental status examination in October 1988 it was noted 
that the veteran's global assessment of functioning (GAF) was 
poor, with no regular employment for the past 10 years.  A 
discharge report from November 1988 found that the veteran 
was not currently employable.  

In February 1989 the veteran was seen for depression 
secondary to intractable headaches.  He reported being unable 
to work due to neurotic impairment of reliability, 
flexibility, and efficiency.  The assessment on examination 
was an adjustment disorder with mixed anxiety and depression 
and physical complaints.  The examiner concluded that the 
veteran was not employable at this time.  

In May 1990 the Board denied an increased rating for a 
psychophysiologic musculoskeletal disturbance, with 
depressive neurosis and headaches.  

In April 1993 the veteran submitted a claim for an increased 
rating of his psychophysiologic disability.  

VA progress notes from June 1993 show that the veteran was 
not currently receiving any income and was clearly ambivalent 
about employability.  Examination found the veteran to be 
paralyzed by indecision and fear of commitment.  Psychomotor 
activity was slow to normal.  Latency and wavering was noted.  
He was diagnosed with dysthymia, dependent personality 
disorder, and a history of seizures, migraines, and muscle 
spasms.  His anxiety was considered to be severe and it was 
noted that he could not face vocational rehabilitation or 
hold a job.  

The veteran's depression was found to be major manifested by 
chronic unhappiness and indecisiveness.  His relationships 
were found to be severely impaired and his employment 
situation was found to be severely impaired.  It was noted 
that he had been performing part-time work but that such jobs 
were not sufficient to meet his bills.  He was concluded to 
be pretty much stuck and reluctant to change.  

In October 1993 VA general medical and mental disorders 
examinations were conducted.  During the general medical 
examination, the veteran reported constant bifrontal 
headaches with occasional blackouts every three to four 
months.  He also reported sustaining a fall in March 1993 
resulting in an injury to his back.  The pertinent assessment 
was chronic frontal headaches.  

During the VA mental disorders examination the veteran 
reported that his depression would vary.  He reported that 
his wife had left him two years before because of his 
inability to help with finances and because he had a "slight 
temper."  He reported helping a man do drywall over the past 
five years, but that he had fallen from a scaffolding in 
February 1993, and that his employer would not take him back.  
He reported being unable to find employment since that time.  
He reported that nothing seemed to give him pleasure, and 
that the only people he would talk to were his pastor, his 
daughter and a couple of her friends, and a couple of 
deacons.  He reported feeling kind of desperate because no 
one was willing to hire him at the moment.  Affect was 
somewhat depressed on examination.  The diagnosis was chronic 
dysthymia with psychophysiologic headaches.  A GAF of 60 was 
assigned, with moderate difficulty in social and occupational 
functioning.  

In May 1994 the veteran was notified by the Department of 
Labor and Industries that vocational services were not 
necessary to help him return to work because he had been 
found to be qualified to work as a delivery driver.  

VA progress notes from January 1995 show that the veteran 
underwent a psychological evaluation.  He reported working as 
a truck driver for the past eight months and in construction 
prior to that for four years.  On examination, speech was 
slow but goal directed.  Mood was anxious and sad, and affect 
was blunted.  Concentration was poor.  Auditory 
hallucinations were reported as being experienced when 
driving long distances.  The impression was chronic 
depression.  

In September 1995 a VA mental disorders examination was 
conducted.  The veteran reported a history of headaches and 
stated that he currently felt like he would blackout if he 
stood up too suddenly.  He also stated that this sometimes 
occurred.  He reported problems with memory, auditory 
hallucinations, and admitted to thinking about homicide and 
suicide.  It was noted that he was employed for three months 
as a truck driver but left that job four weeks prior 
"because of back trouble and because I was late most of the 
time because I couldn't follow directions."  




Examination revealed slow speech, and a markedly decreased 
response latency.  Mood and affect were depressed, and memory 
was mildly impaired.  He also exhibited some features of 
dementia and his previous head injury was noted.  The 
diagnoses were a major depressive disorder, recurrent, severe 
with psychotic features, and dementia due to his head injury.  

In October 1995 the RO raised the assigned rating for the 
veteran's psychophysiologic disability from 50 to 70 percent.  
The veteran expressed his disagreement with this rating.  

In April 1997 a VA examination for neurological disorders was 
conducted.  A history of headaches and associated psychiatric 
problems were noted, as well as a history of blackouts.  The 
veteran reported that his blackouts had gotten somewhat worse 
over the years and that they had caused him to fall and 
injure his back during the previous year.  He also reported a 
history of dizziness since the original head injury.  

On examination it was concluded that there were no neurologic 
deficits attributable to the blackouts and dizzy spells with 
the exception of the mild left leg sensory loss, presumably 
secondary to his fall and back injury.  The examiner could 
find no clear cut etiology for the blackouts or for the 
headaches except as to call them a part of his post-traumatic 
syndrome, concluding that it was not possible to separate 
these events.  The examiner further indicated that the 
veteran's psychiatric problems also could be traced back to 
the original head injury.  

In June 1997 the RO granted service connection for blackouts 
and dizziness to be included as a part of his service-
connected psychophysiologic disability.  



In June 1998 a Social and Industrial Survey was conducted.  
The report initially indicated that the veteran was not 
employed but further down indicated that he was presently 
employed as a truck driver, but that he expected to be fired 
soon from this job.  It was indicated that the veteran had 
worked for five different trucking companies since 1992, and 
that these jobs would typically last for one year.  He 
reported that he had been working at his current job for 
about two years.  

Prior to this the veteran reported working in various jobs 
between 1971 to 1974 usually lasting no longer than six 
months.  He reported that he was fired from these jobs due to 
forgetfulness, slowness of performance, an excessive number 
of mistakes, and for alcohol on his breath.  He worked for 
Kentucky Fried Chicken from 1974 to 1975 but quit due to 
excessive stress from the demands of the job.  

The veteran reported that he was jobless from 1975 to 1986 
and worked about twice a week from 1986 to 1989 washing and 
parking cars.  He reported hanging drywall from 1989 to 1991 
but quit as a result of hurting his back.  

Psycho-social assessment revealed a major concentration 
impairment marked by hesitant thinking and occasional 
rambling.  He reported that his concentration difficulties 
impaired his job performance and the examiner suspected that 
his concentration problems were impeding the interview.  The 
examiner expressed impression with the veteran's continued 
pursuit of employment over the past years in spite of his 
concentration difficulty.  The examiner concluded that the 
veteran would have difficulty working at any type of 
employment unless his concentration difficulties were 
resolved.  

In June 1998 a VA neurological examination was conducted.  
The veteran reported, in pertinent part, continuous 
headaches.  Neurological examination was normal.  The 
impression was a history of headaches.  



In June 1998 a VA mental disorders examination was also 
conducted.  The veteran reported his history of headaches.  
He currently reported shaking a lot, feeling dizzy, and being 
depressed all the time.  He reported having anxiety attacks 
four or five times per week, and described having recent 
auditory hallucinations.  He reported having difficulty 
remembering things and felt like he had no energy and no 
reason to exist.  He admitted to a history of homicidal and 
suicidal thoughts but denied having them recently.  

The veteran appeared depressed on examination.  Memory was 
mildly impaired, and judgment and insight were described as 
adequate and fair, respectively.  Abstraction ability was 
mildly impaired.  The diagnoses were a major depressive 
disorder (recurrent, severe with psychotic features), and 
dementia related to a head injury.  A GAF of 60 was assigned.  

In July 1999 the veteran reported that he had not been 
working since the first of the year.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  



When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3 
(1999).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 
38 C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

Before November 7, 1996, the VA Schedule read, in pertinent 
part, as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  

Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129. In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  



The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history will be.  Id.

Effective November 7, 1996, the VA Schedule reads, in 
pertinent part, as follows: 

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (1998).  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's depressive 
neurosis with psychophysiologic muscle tension, headache 
reaction and blackouts and dizziness.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories.

In addition, a review of the record indicates that the 
development requested by the Board in its June 1999 remand 
has been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  More specifically, the RO provided the veteran with 
notice of the amended regulations pertaining to his 
psychophysiologic disability.  


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107(a).  

The Board concludes that the evidence is in equipoise 
demonstrating that the veteran's depressive neurosis with 
psychophysiologic muscle tension, headache reaction and 
blackouts and dizziness warrants a rating of 100 percent 
based on the old regulations.  38 C.F.R. § 4.3.  

The United States Court of Appeals for Veterans Claims 
(Court) has essentially held that, under 38 C.F.R. § 4.132 of 
the old regulation, the three criteria in Diagnostic Code 
9411 for a 100 percent rating for depressive neurosis with 
psychophysiologic muscle tension, headache reaction and 
blackouts and dizziness are each independent bases for 
granting the 100 percent rating.  See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).

After carefully reviewing the evidence of record, the Board 
finds that the veteran has presented competent evidence 
demonstrating that his depressive neurosis with 
psychophysiologic muscle tension, headache reaction and 
blackouts and dizziness is of such severity that he has been 
unable to retain employment.  The record shows that the 
veteran has had a long history of difficulty with maintaining 
employment.  Private and VA physicians between 1984 and 1989 
frequently indicated that the veteran was not employable as a 
result of his psychological disability.  

Since 1989 the record indicates that the veteran has been 
able to obtain employment but not retain such employment.  
While the June 1998 VA mental disorders examiner assigned a 
GAF of only 60, indicating moderate limitations on 
occupational functioning, the Board notes that the veteran's 
depressive disorder was described as severe.  



More importantly, the VA Social and Industrial Survey 
examiner concluded in June 1998 that the veteran had a marked 
impairment of his concentration and that he would have 
difficulty working at any type of employment unless such 
concentration difficulties were resolved.  In addition, the 
veteran recently reported in July 1999 that he had not been 
working since the first of the year.  

In general, while the record shows that the veteran has been 
able to obtain employment, and even maintain it for 
approximately two years at his most recent position, it also 
indicates that the veteran has generally been unable to 
maintain employment for any sustained period of time.  Such 
inability has typically been associated by physicians, as 
well as the June 1998 Social and Industrial Survey examiner, 
with problems stemming from his psychophysiologic disability.  
While the record does document a history of alcohol abuse, 
the record shows that his problems with maintaining 
employment have been documented when alcohol was not noted as 
being a problem or contributing factor to his inability to 
maintain employment.  

Thus, the Board concludes that the evidence supporting the 
veteran's unemployability due to his service connected 
psychophysiologic disability is in relative equipoise, and 
the veteran should therefore be given the benefit of the 
doubt in finding that his depressive neurosis with 
psychophysiologic muscle tension, headache reaction and 
blackouts and dizziness is of such severity that it prevents 
him from maintaining any form of gainful employment.  Thus, 
the Board finds that the old criteria for an evaluation of 
100 percent have been met.  See Johnson, 7 Vet. App. at 97; 
38 C.F.R. § 4.3.

The Board notes that as a 100 percent evaluation has been 
granted under the previous criteria effective prior to 
November 7, 1996, the Board need not explore the propriety of 
applying the amended criteria for rating psychiatric 
disorders effective November 7, 1996, as the issue is moot 
for the period from May 27, 1997.  

In any event, there can be no retroactive application of the 
amended criteria prior to the effective date of such amended 
criteria.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); 
McCay v. Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 
1577 (Fed. Cir. 1997).  


ORDER

Entitlement to a 100 percent rating for depressive neurosis 
with psychophysiologic muscle tension, headache reaction and 
blackouts and dizziness is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

